 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    GABRIEL MENDEZ,                                     No. 2:18-cv-0715 DB P
12                        Petitioner,
13            v.                                          ORDER AND
14    ERIC ARNOLD, Warden,                                FINDINGS AND RECOMMENDATIONS
15                        Respondent.
16

17           Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. Petitioner has not, however, filed an in forma pauperis

19   affidavit or paid the required filing fee ($5.00). See 28 U.S.C. §§ 1914(a); 1915(a). Recently,

20   petitioner was provided the opportunity to either submit the appropriate affidavit in support of a

21   request to proceed in forma pauperis or submit the appropriate filing fee. (ECF No. 8.) The time

22   for filing has now passed, and petitioner has not filed either the affidavit or the filing fee.

23           Accordingly, IT IS HEREBY ORDERED that a district judge be assigned to this case; and

24           IT IS HEREBY RECOMMENDED that this action be dismissed without prejudice.

25           These findings and recommendations are submitted to the United States District Judge

26   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

27   after being served with these findings and recommendations, any party may file written

28   objections with the court and serve a copy on all parties. Such a document should be captioned
                                                         1
 1   “Objections to Magistrate Judge’s Findings and Recommendations.” Any response to the

 2   objections shall be served and filed within fourteen days after service of the objections. The

 3   parties are advised that failure to file objections within the specified time may waive the right to

 4   appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 5   Dated: January 27, 2020

 6

 7

 8
     /DLB7;
 9   DB/Inbox/Routine/mend0715.fr.dism

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
